DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/24/2021, 4/09/2021 and 5/23/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings received on 02/25/2019 are accepted to by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2007/0081166) in view of Nielson et al. (US 2014/0219613).

Regarding claim 1, Brown teaches an Optical Coherence Tomography (OCT) imaging system (refer to US 2007/0081166; “optical coherence imaging devices and systems”, [0002]), comprising: an OCT light source (Fig. 1, light source 100) operable to emit an OCT light beam (Figs. 1, 2 and 9, “Light enters along an optical fiber 110 from the OCT engine .. 100”, [0055-0056]); and a beam splitter (beam splitter 200; [0066]; Fig. 9) operable to split the OCT light beam into a sample beam (Fig. 9, “the light to the sample arm optical path 220”, [0066]), transferred to a sample arm waveguide (Fig. 9, structure 113 that guides waves to sample 114), and a reference beam (Fig. 9, reference beam path 221), transferred to a reference arm waveguide (reference arm waveguide of path 221, Fig. 9), wherein the sample arm waveguide and the reference arm waveguide are coupled together (Fig. 9 shows waveguide structure 113 that guides waves to sample and reference arm waveguide of path 221 are coupled together) and the OCT device used to generate OCT images of a sample (“to imaging and, more particularly, to optical coherence imaging devices and systems”, [0002])
Brown doesn’t explicitly teach waveguides are coupled together within a cladding, and wherein the cladding improves a calibration of a generated OCT image by reducing axial movement of the sample arm waveguide and reference arm waveguide relative to one another.
Brown and Nielson are related as optical devices using waveguides.
Nielson teaches waveguides are coupled together within a cladding, and wherein the cladding improves a calibration by reducing axial movement of the sample arm waveguide and reference arm waveguide relative to one another (Figs. 6, 17-18 show waveguides; waveguides 106-1 through 106-6 in Fig. 6 and 153-1, 153-2 and 153-3 in Fig. 17, are coupled together within a cladding CL to align within an adapter, within a holder 104. The cladding layer CL creates offset distance between the waveguides and reduce axial movement of the waveguides relative to one another, and efficient unidirectional or bidirectional transmission can occur between the waveguides, “cladding CL creates offset distances equal to distance … such that efficient unidirectional or bidirectional transmission ..”. [0049]; “cladding diameters that may be constant over the length”, [0080];  see Fig. 6, 17, 18 and [0049], [0069] and [0080]; ‘When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent’, see MPEP 2112.07).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Brown to have the waveguides coupled together within a cladding, and wherein the cladding improves a calibration of a generated OCT image by reducing axial movement of the sample arm waveguide and reference arm waveguide relative to one another, as taught by Neilson for the predictable result of maintaining equal offset distance between the centers of the waveguides, secure the waveguides and to occur efficient unidirectional or bidirectional transmission between the waveguides, as taught by Nielson in [0049], [0069] and [0080].
Regarding claim 2, the OCT imaging system according to claim 1 is rejected (see above).
Brown in view of Nielson teaches the OCT imaging system according to claim 1.
Brown further teaches the OCT imaging system of claim 1, further comprising a probe operable to guide the sample beam onto a target and to receive a returned sample beam from the target (“In the sample arm optical path 220, the light is directed by the scanning mirrors 112, passes through a relay lens set 113, and onto the sample 114. Light scattered back by the sample 114 follows the sample arm optical path 220”, [0066]).
Regarding claim 3, the OCT imaging system according to claim 2 is rejected (see above).
Brown in view of Nielson teaches the OCT imaging system according to claim 2.
Brown further teaches an imaging processor operable to generate the OCT image from an interference beam detected by an imaging detector (“OCT engine includes optics, electronics and/or software configured to acquire data used to generate OCT images of a sample”, [0017]; OCT imaging systems are typically divided into several subsystems including an optical engine, a processing unit and a scanning system, [0004]; “OCT device may further include a user interface configured to operate the display and control operation of an OCT engine in communication with the portable OCT device. The user interface may include an image acquisition trigger configured to acquire images of the sample and/or controls configured to adjust a scan pattern, a scan range, a scan rate and/or image processing options. The display may be configured to illustrate real time and/or saved images of the sample”, [0019]; “light from the sample and reference arms reach the beamsplitter 200 it is recombined and passes through the collimating assembly 111 … returns to the OCT engine [OCT Engine 100, Fig. 1] for acquisition and processing”, [0068]. “the image processing and control that typically happens in the OCT engine. .. control of the scanning mirrors and image processing and display to support the video display”, [0076]; “an image projector 402 can be used to display an image for the user 401. This image could be the OCT image from the sample 114 or information regarding the setup and state of the OCT system”, [0072]).
Regarding claim 4, the OCT imaging system according to claim 3 is rejected (see above).
Brown in view of Nielson teaches the OCT imaging system according to claim 3.
Brown further teaches wherein the beam splitter is operable to generate the interference beam from the returned sample beam and a returned reference beam (“a beamsplitter configured to receive light and provide a portion of the light to an optical path of the reference arm of the portable OCT device and provide a remaining portion of the light to an optical path of the sample”, [0022]; “The beamsplitter 200 sends some of the light to the sample arm optical path 220 and the rest of the light passes on to the reference arm optical path 221. .. light will go through the sample arm optical path 220 than through the reference arm optical path 221. In the sample arm optical path 220, the light is directed by the scanning mirrors 112, passes through a relay lens set 113, and onto the sample 114. Light scattered back by the sample 114 follows the sample arm optical path 220 in reverse back to the beamsplitter 200”, see [0022] and [0066]).
Regarding claim 5, the OCT imaging system according to claim 1 is rejected (see above).
Brown in view of Nielson teaches the OCT imaging system according to claim 1.
Nielson further teaches the reference arm waveguide comprises a first core surrounded by the cladding, and wherein and the sample arm waveguide comprises a second core surrounded by the cladding (see Fig. 6 and 17, cores surrounded by the cladding CL).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Brown in view of Nielson to include cores surrounded by the cladding as taught by Nielson for the predictable result of having the cores in a predetermined distance and efficient unidirectional or bidirectional transmission of data as taught by Nielson in [0049], [0080].
Regarding claim 6, the OCT imaging system according to claim 1 is rejected (see above).
Brown in view of Nielson teaches the OCT imaging system according to claim 1.
Nielson further teaches a buffer disposed over the cladding (see Fig. 6, buffer 107).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Brown in view of Nielson to include a buffer disposed over the cladding as taught by Nielson for the predictable result of securing waveguides with epoxy in buffer area as taught by Nielson in [0050], [0055].
Regarding claim 7, the OCT imaging system according to claim 6 is rejected (see above).
Brown in view of Nielson teaches the OCT imaging system according to claim 6.
Nielson further teaches the  OCT imaging system of claim 6, further comprising a hollow jacket disposed over the buffer (see Figs. 5-6, Ferrule 103 / a ring over the buffer, ring is hollow for holding the cladding and waveguides, [0049]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Brown in view of Nielson to include hollow jacket disposed over the buffer as taught by Nielson for holding and securing the waveguides together as taught by Nielson in [0049] and [Fig. 6].
Regarding claim 8, the OCT imaging system according to claim 7 is rejected (see above).
Brown in view of Nielson teaches the OCT imaging system according to claim 7.
Nielson further teaches the  OCT imaging system of claim 7, wherein the reference arm waveguide comprises a first core surrounded by a first section of cladding concentrically disposed over the first core, and wherein the sample arm waveguide comprises a second core surrounded by a second section of cladding concentrically disposed over the second core (see Figs, 6 and 17, cores 106-1 and 106-2 with claddings CL arranged as wherein the reference arm waveguide comprises a first core surrounded by a first section of cladding concentrically disposed over the first core, and wherein the sample arm waveguide comprises a second core surrounded by a second section of cladding concentrically disposed over the second core).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Brown in view of Nielson to include the reference arm waveguide comprises a first core surrounded by a first section of cladding concentrically disposed over the first core, and wherein the sample arm waveguide comprises a second core surrounded by a second section of cladding concentrically disposed over the second core, as taught by Nielson for leaving the waveguides separately as taught by Nielson in [Fig. 6].
Regarding claim 9, the OCT imaging system according to claim 8 is rejected (see above).
Brown in view of Nielson teaches the OCT imaging system according to claim 8.
Nielson further teaches the OCT imaging system of claim 8, wherein the buffer is disposed over the first section of cladding and the second section of cladding (see Fig. 6, buffer area 107 is on both sides of the cladding).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Brown in view of Nielson to include buffer disposed over the first section of cladding and the second section of cladding, as taught by Nielson for holding and securing the waveguides from both sides, as taught by Nielson in [Fig. 6].
Regarding claim 10, the OCT imaging system according to claim 1 is rejected (see above).
Brown in view of Nielson teaches the OCT imaging system according to claim 1.
Brown further teaches a system, further comprising a non-stretchable wire extending substantially parallel along the reference arm waveguide and the sample arm waveguide (Fig. 13, the electronic wire 502 for communication; “The controls 500 may allow the user to control the operation of the OCT engine from the probe. These controls communicate with the OCT engine via the electronic wires 502.
Regarding claim 11, Brown teaches an Optical Coherence Tomography (OCT) fiber assembly (refer to US 2007/0081166; “optical coherence imaging devices and systems”, [0002]), comprising: a sample arm waveguide receiving a sample beam (Fig. 13 waveguide with sample arm optical path 220); a reference arm waveguide receiving a reference beam (waveguide with reference arm optical path 221),
Brown doesn’t explicitly teach a cladding coupling the sample arm waveguide and the reference arm waveguide together, wherein the cladding improves a calibration of a generated OCT image by minimizing axial movement of the sample arm waveguide and reference arm waveguide relative to one another.
Brown and Nielson are related as optical devices using waveguides.
Nielson teaches a cladding coupling the sample arm waveguide and the reference arm waveguide together, wherein the cladding improves a calibration of a generated OCT image by minimizing axial movement of the sample arm waveguide and reference arm waveguide relative to one another (Figs. 6, 17-18 show waveguides; waveguides 106-1 through 106-6 in Fig. 6 and 153-1, 153-2 and 153-3 in Fig. 17, are coupled together within a cladding CL to align within an adapter, within a holder 104. The cladding layer CL creates offset distance between the waveguides and reduce axial movement of the waveguides relative to one another, and efficient unidirectional or bidirectional transmission can occur between the waveguides, “cladding CL creates offset distances equal to distance … such that efficient unidirectional or bidirectional transmission ..”. [0049]; “cladding diameters that may be constant over the length”, [0080];  see Fig. 6, 17, 18 and [0049], [0069] and [0080]; ‘When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent’, see MPEP 2112.07).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Brown to include a cladding coupling the sample arm waveguide and the reference arm waveguide together, wherein the cladding improves a calibration of a generated OCT image by minimizing axial movement of the sample arm waveguide and reference arm waveguide relative to one another, as taught by Neilson for the predictable result of maintaining equal offset distance between the centers of the waveguides, secure the waveguides and to occur efficient unidirectional or bidirectional transmission between the waveguides, as taught by Nielson in [0049], [0069] and [0080].
Regarding claim 12, the OCT fiber assembly according to claim 11 is rejected (see above).
Brown in view of Nielson teaches the OCT fiber assembly according to claim 11.
Brown teaches reference arm waveguide and the sample arm waveguide (see Fig. 9 and claim 1 rejection above).
Nielson further teaches the reference arm waveguide comprises a first core surrounded by the cladding, and the sample arm waveguide comprises a second core surrounded by the cladding (see Fig. 6 and 17, cores COs are surrounded by the cladding CL).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Brown in view of Nielson to include cores surrounded by the cladding as taught by Nielson for the predictable result of having the cores in a predetermined distance and efficient unidirectional or bidirectional transmission of data as taught by Nielson in [0049], [0080].
Regarding claim 13, the OCT fiber assembly according to claim 12 is rejected (see above).
Brown in view of Nielson teaches the OCT fiber assembly according to claim 12.
Nielson further teaches the OCT fiber assembly of claim 12. wherein a buffer is concentrically disposed over the cladding (see Fig. 6, buffer 107).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Brown in view of Nielson to include a buffer disposed over the cladding as taught by Nielson for the predictable result of securing waveguides with epoxy in buffer area as taught by Nielson in [0050], [0055].
Regarding claim 15, the OCT fiber assembly according to claim 11 is rejected (see above).
Brown in view of Nielson teaches the OCT fiber assembly according to claim 11.
Nielson further teaches the OCT imaging system of claim 6, further comprising a hollow jacket disposed over the buffer (see Figs. 5-6, Ferrule 103 / a ring over the buffer, ring is hollow for holding the cladding and waveguides, [0049]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Brown in view of Nielson to include hollow jacket disposed over the buffer as taught by Nielson for holding and securing the waveguides together as taught by Nielson in [0049] and [Fig. 6].
Regarding claim 16, the OCT fiber assembly according to claim 11 is rejected (see above).
Brown in view of Nielson teaches the OCT fiber assembly according to claim 11.
Nielson further teaches the OCT imaging system of claim 11, wherein the reference arm waveguide comprises a first core surrounded by a first section of cladding concentrically disposed over the first core, and wherein the sample arm waveguide comprises a second core surrounded by a second section of cladding concentrically disposed over the second core (see Figs, 6 and 17, cores 106-1 and 106-2 with claddings CL arranged as claimed).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Brown in view of Nielson to include the reference arm waveguide comprises a first core surrounded by a first section of cladding concentrically disposed over the first core, and wherein the sample arm waveguide comprises a second core surrounded by a second section of cladding concentrically disposed over the second core, as taught by Nielson for leaving the waveguides separately as taught by Nielson in [Fig. 6].
Regarding claim 17, the OCT fiber assembly according to claim 16 is rejected (see above).
Brown in view of Nielson teaches the OCT fiber assembly according to claim 16.
Nielson further teaches the OCT fiber assembly of claim 16, wherein the cladding conforms to an exterior surface of both the first and second cores (Fig. 6 shows the cladding conforms to an exterior surface of both the first and second cores).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Brown in view of Nielson to include the cladding to conform to an exterior surface of both the first and second cores as taught by Nielson for covering and securing both cores.
Regarding claim 18, Brown teaches an Optical Coherence Tomography (OCT) imaging system (refer to US 2007/0081166; “optical coherence imaging devices and systems”, [0002]), comprising: an OCT light source operable to emit an OCT light beam (Typical OCT imaging systems generally use light that is infrared or near infrared and, therefore, may be difficult or impossible for a user to see. Adding some visible light in the OCT engine that co-propagates with the OCT light may allow the user to see where the OCT image is being acquired on the sample. This visible light may be referred to as an aiming beam and may be generated, for example, by a laser or any other light source in the visible wavelength range, [0054]; Light enters along an optical fiber 110 from the OCT engine, [0056]); a beam splitter (Fig. 9, beamsplitter 200, [0066]) operable to split the OCT light beam into a sample beam delivered to a sample arm waveguide, and a reference beam delivered to a reference arm waveguide (Fig. 9 shows sample arm optical path 220 of sample arm waveguide and reference arm optical path 221 of reference arm waveguide, [0066]); 
Brown doesn’t explicitly teach a cladding coupling the sample arm waveguide and the reference arm waveguide together, wherein the cladding is conformally disposed over the sample arm waveguide and the reference arm waveguide and improves a calibration of a generated OCT image by minimizing axial movement of the sample arm waveguide and reference arm waveguide relative to one another.
Brown and Nielson are related as optical devices using waveguides.
Nielson teaches a cladding coupling the sample arm waveguide and the reference arm waveguide together, wherein the cladding is conformally disposed over the sample arm waveguide and the reference arm waveguide and improves a calibration of a generated OCT image by minimizing axial movement of the sample arm waveguide and reference arm waveguide relative to one another (Figs. 6, 17-18 show waveguides; waveguides 106-1 through 106-6 in Fig. 6 and 153-1, 153-2 and 153-3 in Fig. 17, are coupled together within a cladding CL to align within an adapter, within a holder 104. The cladding layer CL creates offset distance between the waveguides and reduce axial movement of the waveguides relative to one another, and efficient unidirectional or bidirectional transmission can occur between the waveguides, “cladding CL creates offset distances equal to distance … such that efficient unidirectional or bidirectional transmission ..”. [0049]; “cladding diameters that may be constant over the length”, [0080];  Fig. 6 shows cladding is conformally disposed over the waveguides,  see Fig. 6, 17, 18 and [0049], [0069] and [0080]; ‘When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent’, see MPEP 2112.07).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Brown to include a cladding coupling the sample arm waveguide and the reference arm waveguide together, wherein the cladding is conformally disposed over the sample arm waveguide and the reference arm waveguide and improves a calibration of a generated OCT image by minimizing axial movement of the sample arm waveguide and reference arm waveguide relative to one another, as taught by Neilson for the predictable result of securing the waveguide in claddings in a predetermined  distance from one another and for efficient unidirectional or bidirectional transmission between the waveguides, as taught by Nielson in [0049], [0069] and [0080].
Regarding claim 19, the OCT imaging system according to claim 18 is rejected (see above).
Brown in view of Nielson teaches the OCT imaging system according to claim 18.
Nielson further teaches the reference arm waveguide comprises a first core surrounded by the cladding, and wherein and the sample arm waveguide comprises a second core surrounded by the cladding (see Fig. 6 and 17, cores surrounded by the cladding CL).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Brown in view of Nielson to include cores surrounded by the cladding as taught by Nielson for the predictable result of having the cores in a predetermined distance and efficient unidirectional or bidirectional transmission of data as taught by Nielson in [0049], [0080].
Regarding claim 20, the OCT imaging system according to claim 18 is rejected (see above).
Brown in view of Nielson teaches the OCT imaging system according to claim 18.
Nielson further teaches the reference arm waveguide comprises a first core surrounded by a first section of cladding concentrically disposed over the first core, and the sample arm waveguide comprises a second core, separate from the first core, wherein the second core is surrounded by a second section of cladding concentrically disposed over the second core (see Figs, 6 and 17, cores 106-1 and 106-2 with claddings CL arranged as a first core surrounded by a first section of cladding concentrically disposed over the first core, and the sample arm waveguide comprises a second core, separate from the first core, wherein the second core is surrounded by a second section of cladding concentrically disposed over the second core).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Brown in view of Nielson to include the reference arm waveguide comprises a first core surrounded by a first section of cladding concentrically disposed over the first core, and wherein the sample arm waveguide comprises a second core surrounded by a second section of cladding concentrically disposed over the second core, as taught by Nielson for leaving the waveguides separately as taught by Nielson in [Fig. 6].

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. in view of Nielson et al. as applied to claim 11 and further in view of Vakoc et al. (US 2008/0049232)

Regarding claim 14, the OCT fiber assembly according to claim 13 is rejected (see above).
Brown in view of Nielson teaches the OCT fiber assembly according to claim 13.
Brown teaches the reference arm waveguide and the sample arm waveguide (see Fig. 9), 
Nielson teaches buffer 107 is a polymer (epoxy 107, [0050]. It is known to art that Epoxy resin is a polymer also known as polyepoxides.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Brown in view of Nielson to use epoxy polymer for buffer, as taught by Nielson for the predictable result of having excellent heat and corrosion resistance and outstanding bond performance (epoxy resins are used across almost every industry due to its excellent heat and corrosion resistance and outstanding bond performance).
Brown in view of Nielson doesn’t explicitly teach the waveguides are glass.
Brown and Vakoc are related as Optical Coherence Tomography (OCT) imaging system.
Vakoc teaches the waveguides are glass (waveguide arrangement (which can be optionally glass optical fiber, [0046]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the waveguide of Brown in view of Nielson to use glass, as taught by Vakoc for the predictable result of widely availability and lower cost.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A/Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872